Citation Nr: 0601794	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  02-06 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for left varicocele, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from October 1976 to February 
1977 and from September 1977 to May 1978.

This appeal is from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In December 2002, the veteran failed to report for a hearing 
before a Veterans Law Judge of the Board of Veterans' Appeals 
(Board) despite November 2002 notice of the hearing, and that 
failure to report without prior notice and without good cause 
constituted withdrawal of his request for the hearing.

The Board remanded the case in January 2004 and again in 
March 2005 for additional development of evidence.  The 
hearing request is deemed withdrawn.  The development is 
complete.  The Board will decide the appeal.


FINDING OF FACT

The veteran does not have recurring symptomatic urinary tract 
infection requiring drainage/frequent hospitalization 
(greater than two times a year, or requiring continuous 
intensive management) due to left varicocele.


CONCLUSION OF LAW

The schedular criteria for a rating greater than 10 percent 
for left varicocele are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.115a, 4.115b, 
Diagnostic Code 7525 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).

VA notified the veteran in July 2001 of the information and 
evidence necessary to substantiate his claim, but the letter 
did not inform the veteran of his and VA's respective duties 
in producing and obtaining evidence.  In letters of February 
2004 and April 2005, VA provided the full gamut of notice 
mandated by the VCAA as implemented by regulation.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  An April 2002 statement of the case and two Board 
remands furnished the veteran provided additional information 
about the evidence of record and of evidence lacking.  The 
veteran has made specific requests for VA to obtain evidence, 
indicating his actual knowledge of the information and 
evidence necessary to substantiate his claim.  VA has 
effected the required notice and the veteran is not 
prejudiced by the timing of the notice.

VA has obtained all evidence of which it has notice.  In the 
April 2002 SOC, VA notified the veteran that certain 
purported VA records did not exist.  VA examined the veteran 
in August 2004.  No additional medical opinion is shown 
necessary.  VA has discharged its duty to assist the veteran 
to obtain evidence in support of his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (e) (2005).

II.  Increased Rating

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2005), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2005).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The April 2002 SOC shows that the veteran's left varicocele 
is rated by analogy to epididymo-orchitis, 38 C.F.R. 
§ 4.115b, Diagnostic Code 7525 (2005), because of the 
anatomical location of the varicocele and because varicocele 
can manifest disabling effects similar to epididymitis or 
orchitis.  38 C.F.R. § 4.20 (2005).  Epididymo-orchitis is 
rated as urinary tract infection, as follows:

Poor renal function: rate as renal 
dysfunction;

Recurrent symptomatic infection requiring 
drainage/frequent hospitalization 
(greater than two times/year, and/or 
requiring continuous intensive management 
is rated 30 percent disabling.

Long-term drug therapy, 1-2 
hospitalizations per year and/or 
requiring intermittent intensive 
management is rated 10 percent disabling.

38 C.F.R. § 4.115a (2005).

The evidence of record shows the veteran is diagnosed at 
various times with epididymitis and hydrocele.  Neither of 
these is varicocele, and the Board specifically decided in 
November 1994 that hydrocele is not service connected.  VA is 
prohibited by regulation from compensating for symptoms or 
manifestations of non-service-connected conditions.  
38 C.F.R. § 4.14 (2005).

Careful review of all of the evidence of record reveals that 
the veteran has a left varicocele that is so small that 
clinical examination fails to find it, and it was found only 
by ultrasound study in April 2000; a March 2004 repeat 
ultrasound failed to find varicocele and resulted in an 
impression of suspected varicocele.

The veteran has complained for many years of left testicular 
pain.  VA outpatient examination has repeatedly noted a 
question of varicocele in response to the veteran's report of 
varicocele, but the pain has repeatedly been attributed to 
diagnoses of epididymitis, as noted on VA compensation 
examination in August 2004.

The August 2004 VA compensation examiner made careful review 
of the VA outpatient records, noting the veteran's complaints 
of pain that the veteran attributed to varicocele.  The 
examiner compared the April 2000 to the March 2004 ultrasound 
studies.  The examiner also noted prescription of antibiotics 
at the veteran's request, most recently in April 2004, when 
the outpatient physician prescribed antibiotic medication for 
possible left epididymitis.  The examiner noted that on 
outpatient urology consultation in June 2004, the urologist 
noted the veteran's complaints of intermittent left 
testicular pain, no significant abnormality by March 2004 
ultrasound study, and no varicocele on current examination.  
The urologist found slight tenderness of the left epididymis; 
the urologist's impression was epididymitis.  On physical 
examination, the August 2004 examiner did not appreciate a 
varicocele.

After the review of records, clinical interview, and physical 
examination, the August 2004 examiner diagnosed chronic left 
epididymitis and residuals of left varicocele.  The examiner 
commented that the veteran has no renal impairment.

In sum, the veteran has intermittent left testicular pain, 
occasionally severe by his report.  Pain is not a criterion 
for rating his service-connected disability.  He is 
compensated as 10 percent disabled, even though it is clear 
from the evidence that the antibiotics he is occasionally 
prescribed are for epididymitis, not for varicocele.  Any 
short period, as April to June 2004, when he was seen 
repeatedly for complaints of left testicular pain are shown 
to be related to epididymitis, not to varicocele.  The 
veteran's opinion that his pain is due to varicocele is a lay 
opinion on a medical matter; a medical opinion is cognizable 
as evidence only if given by a medical expert, and the 
veteran is not.  Espiritu v. Derwinski, 2 Vet App. 492 
(1992).  No evidence of record suggests that the veteran's 
left varicocele meets or nearly approximates any criterion of 
entitlement to a 30 percent rating.



ORDER

A schedular rating greater than 10 percent for left 
varicocele is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


